Citation Nr: 9917948	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for heart disease, 
currently evaluated as 30 percent disabling



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947 and from August 1950 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 RO decision that denied an 
increase in a 30 percent rating for heart disease 
(arteriosclerotic heart disease, status post myocardial 
infarction, with hypertension).  This issue was remanded by 
the Board in February 1995 and February 1998,  and the case 
was last returned to the Board in May 1999.

In a February 1998 decision, the Board denied an increase in 
a 10 percent rating for residuals of cerebrovascular 
accidents (CVAs or strokes) and granted an increased rating, 
from 10 percent to 20 percent, for diabetes mellitus.  Those 
issues are no longer on appeal. 


FINDINGS OF FACT

The veteran's heart disorder (arterosclerotic heart disease, 
status post myocardial infarction, with hypertension) does 
not preclude ordinary manual labor; it results in a METs 
level of approximately 6; it is not productive of anginal 
attacks or other cardiac symptoms; there is no cardiac 
hypertrophy; and blood pressures have been mostly below 
160/100.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for heart 
disease have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7007, 7101 
(1997 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1946 to 
December 1947 and from August 1950 to May 1970.

During service, a 1966 electrocardiogram (EKG) indicated that 
the veteran had had a myocardial infarction (MI or heart 
attack) sometime following a 1964 normal EKG.  In November 
1969, the diagnoses were arteriosclerotic heart disease 
manifested by remote inferior myocardial infarction and 
occasional angina pectoris; and hyperlipoproteinemia.

A July 1970 RO decision granted service connection for 
arteriosclerotic heart disease with an old myocardial 
infarction (rated 30 percent).  In a May 1976 decision, the 
RO included hypertension as part of the service-connected 
heart disease, although the rating remained the same.  The 30 
percent rating for the veteran's heart disease has been 
continuously in effect since his separation from service.  

A number of medical records from the early 1990s primarily 
refer to the veteran's CVAs, not heart disease.

At a September 1991 VA examination, the veteran said that he 
had a heart attack in 1970 and was being followed for 
hypertension and an enlarged heart.  On examination it was 
reported that the heart did not appear to be enlarged, and he 
reported he had no angina.  The diagnoses were status post 
multiple CVAs, and arterial hypertension with a history of 
arteriosclerotic heart disease and probable myocardial 
infarction.  An EKG showed sinus bradycardia and an old 
inferior infarct of undetermined age. 

Letters from the veteran's relatives, dated in January 1992, 
describe his disabilities.

In October 1992, the veteran's neurologist (Dr. Shawbitz of 
White-Wilson Medical Center) reported the veteran was slowly 
recovering from his previous stroke.  The findings and 
history related to the veteran's stroke residuals, and no 
findings concerning the veteran's heart were reported.

Continued treatment records from White-Wilson Medical Center 
show regular consultation by Dr. Andre with monitoring of 
medications.  No cardiac symptoms were reported.  His blood 
pressure readings ranged from 130-160/80-92.  In November 
1992, he had regular heart rhythm.  In May 1993, he denied 
chest pain, and it was reported he walked daily and walked 6 
miles the previous day.  In June 1993, he was seen for 
cellulitis of the right leg; it was reported he might have 
injured the leg working in his yard.  In September 1993, he 
had no major complaints.  At periodic visits in 1993 and 
1994, the veteran's heart condition was checked and there 
were no complaints of angina or other cardiac symptoms.  The 
veteran was prescibed various medications, including for high 
blood pressure.

In a September 1995 examination for the VA by Dr. Shawbitz, 
the findings related primarily to the veteran's stroke 
residuals.  The veteran's blood pressure was 146/76, and it 
was noted that he was taking medication and his blood 
pressure had been stable.  No comment was made regarding 
arteriosclerotic heart disease.

On a March 1997 VA hypertension examination, the veteran 
reported he had had a heart attack in 1964, but denied any 
cardiovascular symptoms.  Heart sounds were regular in rate 
and rhythm.  The diagnoses included arteriosclerotic 
cardiovascular disease with hypertension and coronary 
insufficiency.  

Ongoing treatment record from Dr. Andre at White-Wilson 
Medical Center show the veteran was seen on numerous 
occasions from 1995 to 1998 for medical problems including 
cellulitis of the left leg, upper respiratory infections, 
weight management, medication monitoring, etc.  On these 
occasions clinical evaluation of his heart showed normal 
rhythm and rate and his blood pressure generally ranged from 
130-150/80-92, but in March 1996 his blood pressure was 
170/90.  An August 1996 EKG revealed tachycardia with an 
occasional premature ventricular contraction, and an old 
inferior infarction.  Chest X-rays in August 1996 and January 
1997 showed no heart enlargement.  The records for White-
Wilson Medical Center show no significant cardiac symptoms.  
The July 1997 diagnoses by Dr. Andre were diabetes mellitus; 
hypertensive cardiovascular disease; and previous CVA.  When 
the veteran saw Dr. Shawbitz in November 1997, blood pressure 
was 162/96.  In January 1998, blood pressure was 160/90, and 
heart findings were essentially normal.  

On a February 1998 evaluation of the veteran's cardiac status 
by Rodney Powell, M.D., the veteran said that in 1963, based 
on an EKG, he was told he had had a heart attack and over the 
years he had been told he had an enlarged heart.  It was 
reported that had recently gained 30 pounds and sought an 
evaluation prior to starting an exercise program.  He denied 
anginal chest pain or syncope.  His blood pressure was 
154/94.  Cardiovascular examination noted a regular heart 
rate and rhythm.  There were no murmurs or other 
abnormalities.  Dr. Powell reported that an August 1996 EKG 
showed findings consistent with an old infarction.  The final 
assessment was EKG consistent with an old inferior wall 
myocardial infarction, with no clinical or historic evidence 
to support the finding.  Further studies were planned.

In March 1998 the veteran changed physicians at White-Wilson 
Medical Center; his new doctor, Patrick Donahue, reported 
that the veteran's symptoms were fairly stable and his 
problems included diabetes mellitus and hypertension.  It was 
reported that the veteran had some residuals from 3 previous 
CVAs.  It was reported that he had recently had a cardiac 
stress test, which was "okay."  It was reported that that 
his exercise was limited by right hip and leg pain.  It was 
reported that he had no cardiovascular problems.  He had not 
had any recent chest pain and had a negative stress test.  He 
did have a fixed perfusion defect and hypokinesis in the 
inferior wall.  He reported some dyspnea with exertion, but 
no orthopnea.  The heart was regular with no murmurs.  His 
blood pressure was recorded at 158/108 and 150/82.  The 
diagnoses included hypertension, atherosclerotic vascular 
disease with a history of CVA, a myocardial infarction in the 
1960s, elevated cholesterol, and obesity.

When the veteran was seen by Dr. Donahue in April 1998, for 
follow-up of blood pressure, it was reported he was doing 
much better and that his blood pressures had been running 
120-140/60s-70s.  His blood pressure was 144/90 at the time 
of the visit.  Later that month, one of the veteran's 
cardiovascular medications was discontinued.

On a July 1998 VA examination, the veteran reported that he 
had recently had a cardiac evaluation after years of having 
done nothing.  He said physical examinations with his 
cardiologist and primary care doctor had shown all tests were 
normal, and he had done well on a recent stress test.  His 
blood pressure was 175/90.  The veteran said he was able to 
walk throughout a mall for hours and could walk long 
distances, if he desired, without problems.  He said he had 
not any angina for a prolonged period of time.  The examiner 
said the veteran's METs level was about 6.  Cardiac 
examination revealed no significant murmur, megaly, rub, or 
gallop.  It was noted the heart was not enlarged.  The 
diagnoses included cardiac status post myocardial infarction 
which had recently been evaluated, and no significant 
changes.  

II.  Analysis

The veteran's claim for an increased evaluation for his 
service-connected heart disease is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that it is plausible.  
Relevant evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998.  The Board has considered both the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Under the regulations in effect prior to January 12, 1998, a 
myocardial infarction due to thrombosis or embolism is to be 
rated as arteriosclerotic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (1997).  A 30 percent evaluation is 
warranted for arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, when 
more than light manual labor is not feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).

Under the old criteria, a 30 percent evaluation is warranted 
for hypertensive heart disease with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion.  A 60 percent evaluation 
requires marked enlargement of the heart, confirmed by 
roentgenogram, or an apex beat beyond the midclavicular line, 
sustained diastolic hypertension with diastolic pressure of 
120 or more, which may later have been reduced, dyspnea on 
exertion, and preclusion of more than light manual labor.  38 
C.F.R. § 4.104, Diagnostic Code 7007 (1997).

Under the old criteria, a 20 percent evaluation is warranted 
for hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
110 or more with definite symptoms.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more and 
moderately severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

The new regulations in effect since January 12, 1998, provide 
that a 30 percent evaluation is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease (Code 7005) or myocardial infarction (Code 
7006) or hypertensive heart disease (Code 7007) when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7007 (1998).

The new regulations further provide that a 20 percent 
evaluation is warranted for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

The evidence shows that the veteran had a myocardial 
infarction many years ago during service that was diagnosed 
by EKG findings.  When he was discharged from service it was 
reported that that he had occasional angina.  Since service 
he has not had any angina or other significant symptoms which 
have been attributed to heart disease.  Recent stress tests 
are reported to have been within normal limits, and he has a 
METs level of about 6.  Studies have not shown an enlarged 
heart; and his diastolic blood pressure readings have been 
predominantly below 160/100.  The evidence does not suggest 
that the heart condition, which is essentially asymptomatic, 
by itself would prevent ordinary manual labor.  There is no 
indication of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The veteran's service-
connected heart disorder does not approach the criteria for a 
rating in excess of 30 percent under either the old or new 
criteria of any of the cited diagnostic codes.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected heart 
disease.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for heart disease is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

